UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 FORM N-PX ANNUAL REPORT OF PROXY VOTING OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Management Company Act File Number: 811-5850 OneAmerica Funds, Inc. (Exact Names of Registrant as Specified in Charter) One American Square Indianapolis, Indiana 46282 (Address of Principal Executive Offices) The Corporation Trust Incorporated 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) 317-285-1213 Registrant’s Area Code and Telephone Number: Date of Fiscal Year End:12/31/2014 Date of Reporting Period:6/30/2014-6/30/2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. PROXY VOTING FOR THE PERIOD JULY 1, 2, 2015 Date Voted Ticker Company Name Cusip Shareholder Meeting Date Description of Proposal Who Proposed Vote For or Against Mgt Value 10959 Asset Director 10956 Soc Resp 126612 AULEQ 788466 AUL Fndn 186701 ADBE ADOBE SYSTEMS 00724F101 4/9/2015 Election of directors Management For For NA NA 3/20/15 NA Approval to increase the available share reserve of the 2003 Equity Incentive Plan Management For For NA NA 3/20/15 NA Ratification of the appointment theCompany's independent registered public accounting firm Management For For NA NA 3/20/15 NA Approve, on an advisory basis, the compensation of the named executive officers Management Against Against NA NA 3/20/15 NA AGU AGRIUM 5/4/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Appointment of the auditors Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 Approve the advisory vote on executive compensation Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding an independent assessment and report of human rights responsibilities in relation to sourcing phosphate rock from Western Sahara Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 AMGN AMGEN 5/14/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/7/15 Ratification of the appointment theCompany's independent registered public accounting firm Management For For 4/14/15 4/14/15 4/14/15 4/7/15 Advisory vote to approve executive compensation Management For For 4/14/15 4/14/15 4/14/15 4/7/15 Proposal regarding vote tabulation Shareholder For Against 4/14/15 4/14/15 4/14/15 4/7/15 BRLVX AMERICAN BEACON BRIDGEWAY LARGE CAP VALUE 4/7/2015 Election of directors Management For For NA NA NA NA 3/27/15 Approve a new management agreement for each fund Management For For NA NA NA NA 3/27/15 AAPL APPLE INC. 3/10/2015 Election of directors Management For For 2/6/15 2/6/15 2/6/15 2/6/15 Ratification of the appointment theCompany's independent registered public accounting firm Management For For 2/6/15 2/6/15 2/6/15 2/6/15 An advisory resolution to approve executive compensation Management Against Against 2/6/15 2/6/15 2/6/15 2/6/15 An amendment to the Employee Stock Purchase Plan Management For For 2/6/15 2/6/15 2/6/15 2/6/15 Proposal by the National Center for P public Policy Research entitled "Risk Report" Shareholder Against For 2/6/15 2/6/15 2/6/15 2/6/15 Proposal entitled "Proxy Access for Shareholders" Shareholder Against For 2/6/15 2/6/15 2/6/15 2/6/15 AMAT APPLIED MATERIALS 4/2/2015 Election of directors Management For For 3/2/15 3/2/15 3/2/15 NA To approve, on an advisory basis, the compensation of named executive officers Management Against Against 3/2/15 3/2/15 3/2/15 NA To ratify the appointment of the independent registered public accounting firm Management For For 3/2/15 3/2/15 3/2/15 NA ADM Archer-Daniels-Midland 5/7/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Ratification of appointment of independent auditors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Advisory vote on executive compensation Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 Reapprove the Incentive Compensation Plan Management Against For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal requesting an independent board chairman Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 T AT&T 00206R102 4/24/2015 Election of directors Management For For NA NA NA 3/24/15 Ratification of appointment of independent auditors Management For For NA NA NA 3/24/15 Advisory approval of executive compensation Management Against Against NA NA NA 3/24/15 Proposal regarding political spending report Shareholder Against For NA NA NA 3/24/15 Proposal regarding lobbying report Shareholder Against For NA NA NA 3/24/15 Proposal regarding special meetings Shareholder For Against NA NA NA 3/24/15 ADSK AUTODESK INC 6/10/2015 Election of directors Management For For 5/5/15 5/5/15 5/5/15 NA Ratification of appointment of independent registered public accounting firm Management For For 5/5/15 5/5/15 5/5/15 NA Approve, on an advisory basis, compensation for named executive officers Management Against Against 5/5/15 5/5/15 5/5/15 NA Approve an amendment to the Employee Stock Plan to increase the number of shares reserved for issuance Management For For 5/5/15 5/5/15 5/5/15 NA BOH BANK OF HAWAII 4/24/2015 Election of directors Management For For 3/20/15 3/20/15 3/20/15 3/27/15 Say on Pay - an advisory vote to approve executive compensation Management Against Against 3/20/15 3/20/15 3/20/15 3/27/15 Approval of the 2015 Director StockCompensation Plan Management Against Against 3/20/15 3/20/15 3/20/15 3/27/15 Ratification of re-appointment of Ernst & Young LLP Management For For 3/20/15 3/20/15 3/20/15 3/27/15 BK BANK OF NEW YORK MELLON 4/14/2015 Election of directors Management For For 3/31/15 3/31/15 3/31/15 4/1/15 Advisory resolution to approve compensation for named executive officers Management Against Against 3/31/15 3/31/15 3/31/15 4/1/15 Ratification of independent auditor Management For For 3/31/15 3/31/15 3/31/15 4/1/15 BAX BAXTER INTERNATIONAL 5/5/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Ratification of appointment of independent registered public accounting firm Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Approval of executive officer compensation Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 Approval of the 2015 Incentive Plan Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding limiting accelerated executive pay Shareholder For Against 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding an independent Board Chairman Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 BRLVX Am Beacon Bridgeway Large Cap Value Fund 3/17/2015 Election of directors Management For For NA NA NA NA 2/19/15 Approval of a new management agreement for each fund Management For For NA NA NA NA 2/19/15 CRC CALIFORNIA RESOURCE CORP 13057Q107 5/7/2015 Election of directors Management For For 4/6/15 4/6/15 NA 4/6/15 Ratification of appointment of independent registered public accounting firm Management For For 4/6/15 4/6/15 NA 4/6/15 Advisory vote to approve executive officer compensation Management Against Against 4/6/15 4/6/15 NA 4/6/15 Advisory vote on the frequency of future stockholder advisory votes to approve executive compensation Management Choice 1: Every year For 4/6/15 4/6/15 NA 4/6/15 CSL CARLISLE COS INC 5/6/2015 Election of directors Management For For 4/14/15 4/14/15 4/6/15 NA Advisory vote to approve executive compensation Management Against Against 4/14/15 4/14/15 4/6/15 NA Ratification of appointment of independent registered public accounting firm Management For For 4/14/15 4/14/15 4/6/15 NA Approve an amendment to the Certificate of Incorporation to increase the number of authorized shares of common stock Management For For 4/14/15 4/14/15 4/6/15 NA To approve the Incentive Compensation Program to increase the number of shares available for issuance Management For For 4/14/15 4/14/15 4/6/15 NA CVX CHEVRON 5/27/2015 Election of directors Management For For NA NA NA 4/28/15 Ratification of appointment of independent registered public accounting firm Management For For NA NA NA 4/28/15 Advisory vote to approve executive compensation Management Against Against NA NA NA 4/28/15 Proposal to disclose charitable contributions of $5,000 or more Shareholder Against For NA NA NA 4/28/15 Proposal requesting a report on lobbying Shareholder Against For NA NA NA 4/28/15 Proposal to cease using corporate funds for political purposes Shareholder Against For NA NA NA 4/28/15 Proposal to adopt a dividend policy Shareholder Against For NA NA NA 4/28/15 Proposal to adopt targets to reduce GHG emissions Shareholder Against For NA NA NA 4/28/15 Proposal to request a report on shale energy operations Shareholder Against For NA NA NA 4/28/15 Proposal to adopt a proxy access bylaw Shareholder Against For NA NA NA 4/28/15 Proposal to require an independent Chairman Shareholder Against For NA NA NA 4/28/15 Proposal to recommend an independent director with environmental expertise Shareholder Against For NA NA NA 4/28/15 Proposal to set special meetings threshold at 10% Shareholder For Against NA NA NA 4/28/15 CSCO CISCO 17275R102 11/20/2014 Election of directors Management For For 10/17/14 10/17/14 10/17/14 10/17/14 Approval of amendment of the Employee Stock Purchase Plan Management For For 10/17/14 10/17/14 10/17/14 10/17/14 Approval, on an advisory basis, of executive compensation Management Against Against 10/17/14 10/17/14 10/17/14 10/17/14 Ratification of independent registered public accounting firm Management For For 10/17/14 10/17/14 10/17/14 10/17/14 Policy regarding establishing a public policy committee for the board Shareholder For Against 10/17/14 10/17/14 10/17/14 10/17/14 Approval to request the Board to amend Governing documents to allow proxy access for specified categories of shareholders. Shareholder Against For 10/17/14 10/17/14 10/17/14 10/17/14 Approval to request a semiannual report on political related contributions and expenditures. Shareholder Against For 10/17/14 10/17/14 10/17/14 10/17/14 C CITIGROUP INC 4/28/2015 Election of directors Management For For 4/1/15 4/1/15 3/26/15 4/6/15 Ratify the selection of the independent registered public accounting firm Management For For 4/1/15 4/1/15 3/26/15 4/6/15 Advisory approval of the 2014 executive compensation Management Against Against 4/1/15 4/1/15 3/26/15 4/6/15 Approval of an amendment to the 2014Stock Incentive Plan authorizing additional shares Management For For 4/1/15 4/1/15 3/26/15 4/6/15 Proposal requesting proxy access for shareholders Shareholder For For 4/1/15 4/1/15 3/26/15 4/6/15 Proposal requesting a report on lobbying and grassroots lobbying contributions Shareholder Against For 4/1/15 4/1/15 3/26/15 4/6/15 Proposal requesting an amendment to the general clawback policy Shareholder Against For 4/1/15 4/1/15 3/26/15 4/6/15 Proposal requesting a by-law amendment to exclude from the Board's Audit Committee any director who was a director at a public company while that company filed for reorganization under Chapter 11 Shareholder Against For 4/1/15 4/1/15 3/26/15 4/6/15 Proposal requesting a report regarding the vesting of equity based awards for senior executives due to a voluntary resignation to enter government service Shareholder Against For 4/1/15 4/1/15 3/26/15 4/6/15 KO COCA-COLA 4/29/2015 Election of directors Management For For 4/7/15 4/7/15 4/7/15 3/31/15 Advisory vote to approve executive compensation Management Against Against 4/7/15 4/7/15 4/7/15 3/31/15 Ratification of appointment of independent auditors Management For For 4/7/15 4/7/15 4/7/15 3/31/15 Proposal regarding proxy access Shareholder Against For 4/7/15 4/7/15 4/7/15 3/31/15 Proposal regarding restricted stock Shareholder Against For 4/7/15 4/7/15 4/7/15 3/31/15 COP CONOCOPHILLIPS 20825C104 5/12/2015 Election of directors Management Against Against 4/7/15 4/7/15 4/7/15 4/7/15 Ratify the appointment of the independent registered public accounting firm Management For For 4/7/15 4/7/15 4/7/15 4/7/15 Advisory approval of executive compensation Management Against Against 4/7/15 4/7/15 4/7/15 4/7/15 Report on lobbying expenditures Shareholder Against For 4/7/15 4/7/15 4/7/15 4/7/15 Proposal regarding not allowing accelerated vesting upon change in control Shareholder For Against 4/7/15 4/7/15 4/7/15 4/7/15 Policy on using reserve metrics to determining incentive compensation Shareholder Against For 4/7/15 4/7/15 4/7/15 4/7/15 Proposal regarding proxy access Shareholder Against For 4/7/15 4/7/15 4/7/15 4/7/15 GLW CORNING 4/30/2015 Election of directors Management For For 3/20/15 3/20/15 3/20/15 3/27/15 Ratify the appointment of the independent registered public accounting firm Management For For 3/20/15 3/20/15 3/20/15 3/27/15 Advisory vote to approve executive compensation Management Against Against 3/20/15 3/20/15 3/20/15 3/27/15 Proposal regarding Holy Land Principles Shareholder Against For 3/20/15 3/20/15 3/20/15 3/27/15 CR CRANE CO 4/27/2015 Election of directors Management For For 4/6/15 4/6/15 4/6/15 4/1/15 Ratification of selection of independent auditors Management For For 4/6/15 4/6/15 4/6/15 4/1/15 Say on Pay - an advisory vote to approve executive compensation Management Against Against 4/6/15 4/6/15 4/6/15 4/1/15 CST CST BRANDS 12646R105 6/4/2015 Election of directors Management For For 5/5/15 5/5/15 NA NA Ratify the appointment of the independent registered public accounting firm Management For For 5/5/15 5/5/15 NA NA To approve, on an advisory, non-binding basis, the compensation of our named executive officers Management Against Against 5/5/15 5/5/15 NA NA CMI CUMMINS 5/12/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Advisory vote to approve executive compensation Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 Ratify the appointment of the auditors for 2015 Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding independent Board Chair Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 DAKT DAKTRONICS 9/3/2014 Election of directors Management For For 8/1/14 8/1/14 8/1/14 8/1/14 Advisory vote on the compensation of named executive officers Management Against Against 8/1/14 8/1/14 8/1/14 8/1/14 Ratify the appointment of the independent registered public accounting firm Management For For 8/1/14 8/1/14 8/1/14 8/1/14 ESV ENSCO plc G3157S-106 5/18/2015 Election of directors Management Against Against 4/21/15 4/21/15 4/21/15 4/21/15 Authorize the Board to allot shares Management For For 4/21/15 4/21/15 4/21/15 4/21/15 Ratification of the AuditCommittee's appointment of the independent registered public accounting firm Management For For 4/21/15 4/21/15 4/21/15 4/21/15 Resolution to appoint the statutory auditors to hold office from the conclusion of the shareholder meeting until the conclusion of the next annual general meeting Management For For 4/21/15 4/21/15 4/21/15 4/21/15 Authorize the Audit Committee to determine the UK statutory auditors' remuneration Management For For 4/21/15 4/21/15 4/21/15 4/21/15 Approve the 2012 Long-Term Incentive Plan and to approve the Performance-Based Provisions of the Plan Management Against Against 4/21/15 4/21/15 4/21/15 4/21/15 Approve the Performance-Based Provision of the 2005 Cash Incentive Plan Management For For 4/21/15 4/21/15 4/21/15 4/21/15 A non-binding advisory vote to approve the Directors' remuneration Management Against Against 4/21/15 4/21/15 4/21/15 4/21/15 A non-binding advisory vote to approve the compensation of named executive officers Management Against Against 4/21/15 4/21/15 4/21/15 4/21/15 A non-binding advisory vote to approve the reports of the auditors and the directors and the UK statutory accounts for the year ended December 31, 2014 Management For For 4/21/15 4/21/15 4/21/15 4/21/15 To approve the disapplication of pre-emptive rights Management For For 4/21/15 4/21/15 4/21/15 4/21/15 XOM EXXON MOBIL 30231G102 5/27/2015 Election of directors Management Against Against 4/27/15 4/27/15 4/27/15 4/27/15 Ratification of independent auditors Management For For 4/27/15 4/27/15 4/27/15 4/27/15 Advisory vote to approve executive compensation Management Against Against 4/27/15 4/27/15 4/27/15 4/27/15 Proposal requiring an independent chairman Shareholder Against For 4/27/15 4/27/15 4/27/15 4/27/15 Proposal regarding a proxy access bylaw Shareholder Against For 4/27/15 4/27/15 4/27/15 4/27/15 Proposal requiring a climate expert on the board Shareholder Against For 4/27/15 4/27/15 4/27/15 4/27/15 Proposal regarding a board quota for women Shareholder Against For 4/27/15 4/27/15 4/27/15 4/27/15 Proposal regarding a report describing compensation for women Shareholder Against For 4/27/15 4/27/15 4/27/15 4/27/15 Proposal regarding a report on lobbying Shareholder Against For 4/27/15 4/27/15 4/27/15 4/27/15 Proposal regarding greenhouse gas emissions goals Shareholder Against For 4/27/15 4/27/15 4/27/15 4/27/15 Proposal requesting a report on hydraulic fracturing Shareholder Against For 4/27/15 4/27/15 4/27/15 4/27/15 FCPB FIRST CAPITAL BANCSHARES INC 31941G101 5/19/2015 Election of directors Management For For NA NA NA 5/4/14 FLIR FLIR SYSTEMS 4/24/2015 Election of directors Management For For 3/24/15 3/24/15 3/24/15 3/20/15 Ratify the appointment of the independent registered public accounting firm Management For For 3/24/15 3/24/15 3/24/15 3/20/15 Proposal regarding majority voting requirements in the By-laws and charter Shareholder For Against 3/24/15 3/24/15 3/24/15 3/20/15 BEN FRANKLIN RESOURCES 3/11/2015 Election of directors Management For For 2/6/15 2/6/15 2/6/15 NA Ratify the appointment of the independent registered public accounting firm Management For For 2/6/15 2/6/15 2/6/15 NA Re-approve the material terms of the performance goals included in the Company's 2002 Universalstock Incentive Plan Management Against Against 2/6/15 2/6/15 2/6/15 NA FDP FRESH DEL MONTE G36738105 4/29/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Approval of the company's financial statements Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Ratify the appointment of the independent registered public accounting firm Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Approval of the company's dividend payment Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Re-approve the Incentive Plan for senior executives Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Re-approve the Long-Term Incentive Plan Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 Approve, by non-binding vote, executive compensation Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 GRMN GARMIN H2906T1096 6/5/2015 Approval of Garmin's annual report Management For For 4/28/15 NA NA 4/28/15 Approval of the appropriation of available earnings Management For For 4/28/15 NA NA 4/28/15 Approval of payment of a cash dividend Management For For 4/28/15 NA NA 4/28/15 Discharge the members of the Board and Executive Management from liability for the fiscal year ended December 27, 2014 Management Against Against 4/28/15 NA NA 4/28/15 Re-election of directors Management For For 4/28/15 NA NA 4/28/15 Re-election of the Executive Chairman of the Board of Directors Management For For 4/28/15 NA NA 4/28/15 Re-election of the Compensation Committee Members Management For For 4/28/15 NA NA 4/28/15 Re-election of the law firm as Independent Proxy Management For For 4/28/15 NA NA 4/28/15 Ratification of the appointment of the independent registered public accounting firm Management For For 4/28/15 NA NA 4/28/15 Advisory vote on executive compensation Management For For 4/28/15 NA NA 4/28/15 Binding vote to approve the 2016 maximum aggregate compensation for executive management Management Against Against 4/28/15 NA NA 4/28/15 Binding vote to approve maximum aggregate compensation for the Board of Directors Management Against Against 4/28/15 NA NA 4/28/15 Approval of an amendment to the Employee Stock Purchase Plan Management For For 4/28/15 NA NA 4/28/15 GD GENERAL DYNAMICS CORP 5/6/2015 Election of directors Management For For 4/8/15 4/8/15 4/8/15 4/8/15 Selection of independent auditors Management For For 4/8/15 4/8/15 4/8/15 4/8/15 Advisory vote to approve executive compensation Management Against Against 4/8/15 4/8/15 4/8/15 4/8/15 Proposal regarding an independent board chairman Shareholder Against For 4/8/15 4/8/15 4/8/15 4/8/15 GE GENERAL ELECTRIC CO 4/22/2015 Election of directors Management For For 3/31/15 3/31/15 3/31/15 3/24/15 Advisory approval of named executive compensation Management Against For 3/31/15 3/31/15 3/31/15 3/24/15 Ratification of independent auditor Management For For 3/31/15 3/31/15 3/31/15 3/24/15 Proposal regarding cumulative voting Shareholder For Against 3/31/15 3/31/15 3/31/15 3/24/15 Proposal regarding written consent Shareholder Against For 3/31/15 3/31/15 3/31/15 3/24/15 Proposal regarding one director from the ranks of retirees Shareholder Against For 3/31/15 3/31/15 3/31/15 3/24/15 Proposal regarding Holy Land Principles Shareholder Against For 3/31/15 3/31/15 3/31/15 3/24/15 Proposal regarding equity investing upon change in control Shareholder Against For 3/31/15 3/31/15 3/31/15 3/24/15 GIS GENERAL MILLS 9/23/2014 Election of directors Management For For NA NA NA 9/11/14 Advisory vote on executive compensation Management Against Against NA NA NA 9/11/14 Ratify the appointment of the independent registered public accounting firm Management For For NA NA NA 9/11/14 Proposal for a Report on Packaging Shareholder Against For NA NA NA 9/11/14 Proposal for the elimination of genetically modified ingredients Shareholder Against For NA NA NA 9/11/14 HD HOME DEPOT 5/21/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Ratification of appointment of KPMG Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Advisory vote on executive compensation Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding an independent Chairman of the Board Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding special shareholder meetings Shareholder For Against 4/14/15 4/14/15 4/14/15 4/14/15 ITW ILLINOIS TOOL WORKS 5/8/2015 Election of directors Management For For 4/6/15 4/6/15 4/6/15 4/6/15 Ratify the appointment of the independent registered public accounting firm Management For For 4/6/15 4/6/15 4/6/15 4/6/15 Advisory vote to approve executive compensation Management Against Against 4/6/15 4/6/15 4/6/15 4/6/15 Approval of the 2015 Long-Term Incentive Plan Management Against Against 4/6/15 4/6/15 4/6/15 4/6/15 Proposal permitting shareholders to call special meetings Shareholder For For 4/6/15 4/6/15 4/6/15 4/6/15 INTC INTEL CORP 5/21/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Ratify the appointment of the independent registered public accounting firm Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Advisory vote to approve executive compensation Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Approve the amendment and extension to the 2006 Equity Incentive Plan Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Approve the extension of the 2006 Stock Purchase Plan Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal entitled Holy Land Principles Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal on whether the Chairman of the Board should be an independent director Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal on whether to adopt an alternative vote counting standard Shareholder For Against 4/14/15 4/14/15 4/14/15 4/14/15 JNS JANUS CAPITAL GROUP 47102X105 4/24/2015 Election of directors Management For For 3/31/15 3/31/15 3/31/15 3/31/15 Ratification of appointment of independent auditor Management For For 3/31/15 3/31/15 3/31/15 3/31/15 Approval of named executive officers' compensation Management Against Against 3/31/15 3/31/15 3/31/15 3/31/15 Approval of an amendment to the 2010 Long Term Incentive Stock Plan Management Against Against 3/31/15 3/31/15 3/31/15 3/31/15 JNJ JOHNSON & JOHNSON 4/23/2015 Election of directors Management For For 3/20/15 3/20/15 NA 3/24/15 Advisory vote to approve executive officer compensation Management Against Against 3/20/15 3/20/15 NA 3/24/15 Ratification of appointment of independent registered public accounting firm Management For For 3/20/15 3/20/15 NA 3/24/15 Proposal regarding common sense policy regarding overextended directors Shareholder Against For 3/20/15 3/20/15 NA 3/24/15 Proposal regarding alignment between corporate values and political contributions Shareholder Against For 3/20/15 3/20/15 NA 3/24/15 Proposal regarding independent board chairman Shareholder Against For 3/20/15 3/20/15 NA 3/24/15 JPM JPMORGAN CHASE & CO 46625H100 5/19/2015 Election of directors Management Against Against 4/27/15 4/27/15 4/21/15 4/21/15 Advisory resolution to approve executive compensation Management Against Against 4/27/15 4/27/15 4/21/15 4/21/15 Ratification of independent registered public accounting firm Management For For 4/27/15 4/27/15 4/21/15 4/21/15 Approval of amendment to the Long-Term Incentive Plan Management Against Against 4/27/15 4/27/15 4/21/15 4/21/15 Proposal to require an independent Board Chairman Shareholder Against For 4/27/15 4/27/15 4/21/15 4/21/15 Proposal to request a report on lobbying policies, procedures and expenditures Shareholder Against For 4/27/15 4/27/15 4/21/15 4/21/15 Proposal to reduce the ownership threshold from 20% to 10% to call special shareowner meetings Shareholder For Against 4/27/15 4/27/15 4/21/15 4/21/15 Request that all matters, other than the election of directors, be decided by a simple majority of the shares voted For and Against an item Shareholder For Against 4/27/15 4/27/15 4/21/15 4/21/15 Request for the Board to prepare a report regarding accelerated vesting of equity based awards for senior executives due to voluntary resignation to enter government service Shareholder For Against 4/27/15 4/27/15 4/21/15 4/21/15 Request for the Board to disclose annually whether the Firm recouped any incentive compensation from senior executives due to clawback policies Shareholder Against For 4/27/15 4/27/15 4/21/15 4/21/15 KLAC KLA-TENCOR CORP 11/5/2014 Election of directors Management For For 11/5/14 11/5/14 11/5/14 11/5/14 Ratification of appointment of independent registered public accounting firm Management For For 11/5/14 11/5/14 11/5/14 11/5/14 Advisory approval of Company's executive compensation Management Against Against 11/5/14 11/5/14 11/5/14 11/5/14 KSS KOHLS 5/14/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Ratification of appointment of independent registered public accounting firm Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Advisory approval of Company's executive compensation Management Against Against 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding recovery of unearned management bonuses Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding proxy access Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 MGA MAGNA INTERNATIONAL 5/7/2015 Election of directors Management For For 4/21/15 4/21/15 NA NA Reappoint the independent auditors and authorize the independent auditors' remuneration Management For For 4/21/15 4/21/15 NA NA On an advisory basis, vote on Magna's approach to executive compensation Management Against Against 4/21/15 4/21/15 NA NA MPC MARATHON PETROLEUM 56585A1025 4/29/2015 Election of directors Management For For 3/31/15 3/31/15 3/31/15 4/6/15 Ratification of independent auditor Management For For 3/31/15 3/31/15 3/31/15 4/6/15 Advisory approval of named executive officer compensation Management Against Against 3/31/15 3/31/15 3/31/15 4/6/15 Proposal seeking the adoption of quantitative greenhouse gas emission reduction goals and associated reports Shareholder Against For 3/31/15 3/31/15 3/31/15 4/6/15 MXIM MAXIM INTEGRATED 57772K101 11/12/2014 Election of directors Management For For 11/5/14 11/5/14 11/5/14 11/5/14 Ratify the appointment of the independent registered public accounting firm Management For For 11/5/14 11/5/14 11/5/14 11/5/14 To approve an amendment to the Employee Stock purchase Plan to increase the number of shares available Management For For 11/5/14 11/5/14 11/5/14 11/5/14 to approve an amendment to the Stock Incentive Plan to increase the number of shares available or issuance Management Against Against 11/5/14 11/5/14 11/5/14 11/5/14 To approve an amendment to the certificate of incorporation to eliminate the ability of stockholders to cumulate their votes in future elections of directors. Management For For 11/5/14 11/5/14 11/5/14 11/5/14 Advisory vote on executive compensation Management Against Against 11/5/14 11/5/14 11/5/14 11/5/14 To adopt the Executive Bonus Plan Management Against Against 11/5/14 11/5/14 11/5/14 11/5/14 MCD MCDONALD'S CORPORATION 5/21/2015 Election of directors Management For For NA NA NA 4/21/15 Advisory vote on executive compensation Management For For NA NA NA 4/21/15 Advisory vote to approve the appointment of the independent auditor Management For For NA NA NA 4/21/15 Proposal requesting the Board adopt a policy to prohibit accelerated vesting of performance based RSUs in the event of a change in control Shareholder For Against NA NA NA 4/21/15 Proposal requesting ability of shareholders to act by written consent Shareholder Against For NA NA NA 4/21/15 Proposal requesting a proxy access bylaw Shareholder Against For NA NA NA 4/21/15 Proposal requesting an annual congruency analysis of Company values and political contributions Shareholder Against For NA NA NA 4/21/15 Proposal requesting that the Board have the Company be more pro-active in educating the American public on the health and environment benefits of genetically modified organisms Shareholder Against For NA NA NA 4/21/15 Proposal requesting that the Board publish an annual report providing metrics and key performance indicators on palm oil Shareholder Against For NA NA NA 4/21/15 MCK MCKESSON CORP 58155Q103 7/30/2014 Election of directors Management For For 7/21/13 7/21/13 7/21/13 NA Ratification of the appointment of independent registered public accounting firm Management For For 7/21/13 7/21/13 7/21/13 NA Advisory vote on executive pay Management Against Against 7/21/13 7/21/13 7/21/13 NA Proposal regarding action by written consent of shareholders Shareholder Against For 7/21/13 7/21/13 7/21/13 NA Proposal on disclosure of political contributions and expenditures Shareholder Against For 7/21/13 7/21/13 7/21/13 NA Proposal regarding accelerated vesting of equity awards Shareholder For Against 7/21/13 7/21/13 7/21/13 NA MDT MEDTRONIC 8/21/2014 Election of directors Management For For 8/1/14 8/1/14 8/1/14 8/1/14 Ratification of the appointment of independent registered public accounting firm Management For For 8/1/14 8/1/14 8/1/14 8/1/14 To approve, in a non-binding vote, named executive officer compensation Management Against Against 8/1/14 8/1/14 8/1/14 8/1/14 To approve the 2014 Employees Stock Purchase Plan Management For For 8/1/14 8/1/14 8/1/14 8/1/14 To amend and restate the Articles of Incorporation to provide that directors will be elected by a majority vote in uncontested elections Management For For 8/1/14 8/1/14 8/1/14 8/1/14 To amend and restate the Articles of Incorporation to allow changes to the size of the Board of Directors upon the affirmative vote of a simple majority of shares Management For For 8/1/14 8/1/14 8/1/14 8/1/14 To amend and restate the Articles of Incorporation to allow removal of a director upon the affirmative vote of a simple majority of shares Management For For 8/1/14 8/1/14 8/1/14 8/1/14 To amend and restate the Articles of Incorporation to allow amendments to Section 5.3 of Article 5 upon the affirmative vote of a simple majority of shares Management For For 8/1/14 8/1/14 8/1/14 8/1/14 MDT MEDTRONIC Adopt the plan of merger among Medtronic, Inc., Covidien plc, Medtronic Holdings Limited, Makani II Limited, Aviation Acquisition Co., and Aviation MergerSub LLC. Management For 12/11/2014 12/11/2014 12/11/2014 12/11/2014 12/11/2014 Approve the reduction of the share premium account to allow for the creation of distributable reserves of Medtronic Holdings Limited. Management For 12/11/2014 12/11/2014 12/11/2014 12/11/2014 12/11/2014 To approve, on a non-binding basis, specified compensatory arrangements between Medtronic and its named executive officers relating to the transaction Management Against 12/11/2014 12/11/2014 12/11/2014 12/11/2014 12/11/2014 To approve any motion to adjourn the Medtronic special meeting to another time or place if necessary to solicit additional proxies if there are insufficient votes at the time of the special meeting. Management For 12/11/2014 12/11/2014 12/11/2014 12/11/2014 12/11/2014 MCHP MICROCHIP TECHNOLOGIES 8/25/2014 Election of directors Management For For 8/15/14 8/15/14 8/15/14 8/15/14 Ratify the appointment of the independent registered public accounting firm Management For For 8/15/14 8/15/14 8/15/14 8/15/14 Amend the 2001 Employee Stock Purchase Plan Management For For 8/15/14 8/15/14 8/15/14 8/15/14 Amend the 1994 International Employee Stock Purchase Plan Management For For 8/15/14 8/15/14 8/15/14 8/15/14 Approve, on an advisory basis, the compensation of named executives Management Against Against 8/15/14 8/15/14 8/15/14 8/15/14 MSFT MICROSOFT 12/3/2014 Election of directors Management Against Against 11/5/14 11/5/14 11/5/14 11/5/14 Advisory vote on executive compensation Management Against Against 11/5/14 11/5/14 11/5/14 11/5/14 Ratification of the independent auditor Management For For 11/5/14 11/5/14 11/5/14 11/5/14 Proposal regarding proxy access for shareholders Shareholder Against For 11/5/14 11/5/14 11/5/14 11/5/14 MRK MERCK & CO 5/26/2015 Election of directors Management Against Against 5/4/15 5/4/15 NA NA Advisory vote to approve executive compensation Management Against Against 5/4/15 5/4/15 NA NA Ratification of the independent registered public accounting firm Management For For 5/4/15 5/4/15 NA NA Amend and restate the 2010 Incentive stock Plan Management Against Against 5/4/15 5/4/15 NA NA Amend and restate the Executive incentive Plan Management Against Against 5/4/15 5/4/15 NA NA Proposal concerning shareholders' right to act by written consent Shareholder Against For 5/4/15 5/4/15 NA NA Proposal concerning accelerated vesting of equity awards Shareholder For Against 5/4/15 5/4/15 NA NA NDAQ NASDAQ OMX Group 5/6/2015 Election of directors Management For For NA NA NA 4/14/15 Approval of executive compensation on an advisory basis Management Against Against NA NA NA 4/14/15 Ratification of the independent registered public accounting firm Management For For NA NA NA 4/14/15 Approval of the Executive Corporate Incentive Plan Management Against Against NA NA NA 4/14/15 Proposal titled "right to act by written consent" Shareholder Against For NA NA NA 4/14/15 NSC NORFOLK SOUTHERN 5/14/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 NA Ratification of the independent registered public accounting firm Management For For 4/14/15 4/14/15 4/14/15 NA Approval of executive compensation Management Against Against 4/14/15 4/14/15 4/14/15 NA Approval of the amended Executive Management Incentive plan Management For For 4/14/15 4/14/15 4/14/15 NA Approval of the amended Long-Term Incentive Plan Management Against Against 4/14/15 4/14/15 4/14/15 NA NTRS NORTHERN TRUST 4/21/2015 Election of directors Management For For 3/24/15 3/24/15 3/24/15 3/31/15 Advisory vote to approve executive compensation Management Against Against 3/24/15 3/24/15 3/24/15 3/31/15 Ratification of the independent registered public accounting firm Management For For 3/24/15 3/24/15 3/24/15 3/31/15 Proposal regarding additional disclosure of political and lobbying contributions Shareholder Against For 3/24/15 3/24/15 3/24/15 3/31/15 NUE NUCOR 5/14/2015 Election of directors Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Ratification of the independent registered public accounting firm Management For For 4/14/15 4/14/15 4/14/15 4/14/15 Proposal regarding lobbying an corporate spending on political contributions Shareholder Against For 4/14/15 4/14/15 4/14/15 4/14/15 ORCL ORACLE 68389X105 11/5/2014 Election of directors Management For For 10/17/14 10/17/14 10/17/14 10/17/14 Advisory vote to approve executive compensation Management Against Against 10/17/14 10/17/14 10/17/14 10/17/14 Ratification of the independent registered public accounting firm Management For For 10/17/14 10/17/14 10/17/14 10/17/14 Proposal regarding vote tabulation Shareholder For Against 10/17/14 10/17/14 10/17/14 10/17/14 Proposal regarding multiple performance metrics Shareholder For Against 10/17/14 10/17/14 10/17/14 10/17/14 Proposal regarding quantifiable performance metrics Shareholder Against For 10/17/14 10/17/14 10/17/14 10/17/14 Proposal regarding proxy access Shareholder Against For 10/17/14 10/17/14 10/17/14 10/17/14 OXY OCCIDENTAL PETROLEUM 5/1/2015 Election of directors Management For For 4/7/15 4/7/15 4/7/15 4/7/15 Advisory vote to approve executive compensation Management For For 4/7/15 4/7/15 4/7/15 4/7/15 Approval of the 2015 Long-Term Incentive Plan Management For For 4/7/15 4/7/15 4/7/15 4/7/15 Ratification of the independent auditors Management For For 4/7/15 4/7/15 4/7/15 4/7/15 Proposal regarding the recovery of unearned management bonuses Shareholder Against For 4/7/15 4/7/15 4/7/15 4/7/15 Proposal regarding proxy access Shareholder Against For 4/7/15 4/7/15 4/7/15 4/7/15 Proposal regarding methane emissions and flaring Shareholder Against For 4/7/15 4/7/15 4/7/15 4/7/15 Proposal regarding review of lobbying at federal, state and local levels Shareholder Against For 4/7/15 4/7/15 4/7/15 4/7/15 PSX PHILLIPS 66 5/6/2014 Election of directors Management For For 3/31/15 3/31/15 3/31/15 3/31/15 Ratify the selection ofthe independent registered public accounting firm Management For For 3/31/15 3/31/15 3/31/15 3/31/15 Approve, on an advisory basis, the compensation of named executives Management Against Against 3/31/15 3/31/15 3/31/15 3/31/15 Proposal regarding the annual election of directors Management For For 3/31/15 3/31/15 3/31/15 3/31/15 Proposal regarding greenhouse gas reduction goals Shareholder Against For 3/31/15 3/31/15 3/31/15 3/31/15 PFE PFIZER INC 4/23/2015 Election of directors Management For For 3/27/15 3/27/15 NA 4/1/15 Ratify the selection ofthe independent registered public accounting firm Management For For 3/27/15 3/27/15 NA 4/1/15 Advisory approval of executive compensation Management Against Against 3/27/15 3/27/15 NA 4/1/15 Proposal regarding report on lobbying activities Shareholder Against For 3/27/15 3/27/15 NA 4/1/15 PCP PRECISION CASTPARTS CORP 8/12/2014 Election of directors Management For For 8/1/14 7/25/14 7/25/14 NA Ratification of appointment of independent registered public accounting firm Management For For 8/1/14 7/25/14 7/25/14 NA Advisory vote regarding compensation of named executive officers Management Against Against 8/1/14 7/25/14 7/25/14 NA Proposal regarding accelerated vesting of equity awards upon a change in control Shareholder For Against 8/1/14 7/25/14 7/25/14 NA QCOM QUALCOMM 3/9/2015 Election of directors Management For For 2/6/15 2/6/15 2/6/15 2/6/15 Ratify the selection of the independent public accountants Management For For 2/6/15 2/6/15 2/6/15 2/6/15 Amend the 2001 Employee Stock Purchase Plan to increase the share reserve Management For For 2/6/15 2/6/15 2/6/15 2/6/15 Hold an advisory vote to approve executive compensation Management Against Against 2/6/15 2/6/15 2/6/15 2/6/15 RHI ROBERT HALF 5/21/2015 Election of directors Management For For 5/4/15 5/4/15 5/4/15 NA Ratification of appointment of auditor Management For For 5/4/15 5/4/15 5/4/15 NA Advisory vote to approve executive compensation Management Against Against 5/4/15 5/4/15 5/4/15 NA SWKS SKYWORKS SOLUTIONS 83088M102 5/19/2015 Election of directors Management For For 4/28/15 4/28/15 4/28/15 4/28/15 Ratification of appointment of the independent registered public accounting firm Management For For 4/28/15 4/28/15 4/28/15 4/28/15 Approve, on an advisory basis, the compensation for named executives Management Against Against 4/28/15 4/28/15 4/28/15 4/28/15 Approve the company's 2015 Long-Term Incentive Plan Management Against Against 4/28/15 4/28/15 4/28/15 4/28/15 Proposal regarding supermajority voting provisions For Against 4/28/15 4/28/15 4/28/15 4/28/15 SCCO SOUTHERN COPPER 84265V105 4/30/2015 Election of directors Management For For 4/21/15 4/21/15 4/21/15 4/14/15 Ratification of appointment of the independent registered public accounting firm Management For For 4/21/15 4/21/15 4/21/15 4/14/15 Approve, by non-binding vote, executive compensation Management For For 4/21/15 4/21/15 4/21/15 4/14/15 SYY SYSCO CORPORATION 11/19/2014 Election of directors Management For For 11/5/14 11/5/14 11/5/14 11/5/14 Approval of the Employee Stock Purchase Plan Management For For 11/5/14 11/5/14 11/5/14 11/5/14 Approval, on an advisory basis, the compensation paid to executive officers Management Against Against 11/5/14 11/5/14 11/5/14 11/5/14 Ratification of appointment of the independent registered public accounting firm Management For For 11/5/14 11/5/14 11/5/14 11/5/14 TXN TEXAS INSTRUMENTS 4/16/2015 Election of directors Management For For 3/27/15 3/27/15 3/27/15 3/27/15 Advisory approval of executive compensation 3/27/15 3/27/15 3/27/15 3/27/15 Ratification of appointment of the independent registered public accounting firm Management For For 3/27/15 3/27/15 3/27/15 3/27/15 TXRH TEXAS ROADHOUSE 5/21/2015 Election of directors Management For For NA NA NA 4/21/15 Ratification of appointment of the independent registered public accounting firm Management For For NA NA NA 4/21/15 An advisory vote on the approval of executive compensation Management For For NA NA NA 4/21/15 Proposal to eliminate the classification of the Board of Directors Shareholder For Against NA NA NA 4/21/15 THOR THORATEC 885175-307 5/5/2015 Election of directors Management For For 3/31/15 3/31/15 3/31/15 3/31/15 Amendment of the 2006 Incentive Stock Plan Management Against Against 3/31/15 3/31/15 3/31/15 3/31/15 Amendment of the 2002 Employee StockPurchase Plan Management For For 3/31/15 3/31/15 3/31/15 3/31/15 Approval of compensation of named executive officers Management Against Against 3/31/15 3/31/15 3/31/15 3/31/15 Ratification of independent auditors Management For For 3/31/15 3/31/15 3/31/15 3/31/15 TDW TIDEWATER 7/31/2014 Election of directors Management For For 7/21/14 7/21/14 7/21/14 NA Say on pay vote - an advisory vote to approve executive compensation Management Against Against 7/21/14 7/21/14 7/21/14 NA Approval of the Tidewater 2014 Stock Incentive Plan Management Against Against 7/21/14 7/21/14 7/21/14 NA Ratification of the selection of the independent registered public accounting firm Management For For 7/21/14 7/21/14 7/21/14 NA TROW T. ROWE PRICE GROUP, INC. 74144T108 4/23/2015 Election of directors Management For For 3/26/15 3/26/15 3/26/15 3/31/15 Non-binding advisory vote on compensation paid to named executive officers Management Against Against 3/26/15 3/26/15 3/26/15 3/31/15 Ratify the appointment of the independent registered public accounting firm Management For For 3/26/15 3/26/15 3/26/15 3/31/15 USB US BANCORP 4/21/2015 Election of directors Management For For 3/20/15 3/20/15 3/20/15 3/24/15 Approval of 2015 Stock Incentive Plan Management Against Against 3/20/15 3/20/15 3/20/15 3/24/15 Ratification of independent auditor Management For For 3/20/15 3/20/15 3/20/15 3/24/15 Advisory vote to approve the compensation of executives Management Against Against 3/20/15 3/20/15 3/20/15 3/24/15 Proposal requiring that the Chairman of the Board be an independent director Shareholder Against For 3/20/15 3/20/15 3/20/15 3/24/15 VLO VALERO ENERGY CORP 91913Y100 4/30/2015 Election of directors Management For For 4/6/15 4/6/15 4/6/15 4/8/15 Ratify the appointment of the independent registered public accounting firm Management For For 4/6/15 4/6/15 4/6/15 4/8/15 Approve, by non-binding vote, the compensation of executive officers Management Against Against 4/6/15 4/6/15 4/6/15 4/8/15 Proposal regarding greenhouse gas emissions Shareholder Against For 4/6/15 4/6/15 4/6/15 4/8/15 VMI VALMONT 4/28/2015 Election of directors Management For For 4/6/15 4/6/15 4/6/15 NA Advisory approval of executive compensation Management For For 4/6/15 4/6/15 4/6/15 NA Ratify the appointment of the independent auditors Management For For 4/6/15 4/6/15 4/6/15 NA WERN WERNER ENTERPRISES 5/12/2015 Election of directors Management For For 4/21/15 4/21/15 4/21/15 NA Ratify the appointment of the independent registered public accounting firm Management For For 4/21/15 4/21/15 4/21/15 NA WWW WOLVERINE WORLD WIDE 4/22/2015 Election of directors Management Against Against 4/6/15 4/6/15 4/6/15 NA Ratify the appointment of the independent registered public accounting firm Management For For 4/6/15 4/6/15 4/6/15 NA Advisory resolution approving compensation for named executive officers Management Against Against 4/6/15 4/6/15 4/6/15 NA ZMH ZIMMER HOLDINGS 98956P102 5/5/2015 Election of directors Management For For 4/8/15 4/8/15 4/8/15 4/8/15 Approval of the Amended Stock Plan for non-employee directors Management For For 4/8/15 4/8/15 4/8/15 4/8/15 Approval of the amended and restated Deferred Compensation Plan for non-employee directors Management For For 4/8/15 4/8/15 4/8/15 4/8/15 Advisory vote to approve executive officer compensation Management Against Against 4/8/15 4/8/15 4/8/15 4/8/15 Ratify the appointment of the independent registered public accounting firm Management For For 4/8/15 4/8/15 4/8/15 4/8/15 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): OneAmerica Funds, Inc. By: (Signature and Title): /s/ Stephen L. Due Name: Stephen L. Due Title: Assistant Secretary Date: August 10, 2015
